Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1, 4-12, 15-24 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 7,124,403 B2 another technique for modifying a process to collect exit information is shown in FIG. 6. FIG. 6 is a process flow diagram showing the modification of a process using agent threads. The technique described in FIG. 6 provides a new type of thread that allows modification of a parent process without co-opting any of the target programs existing threads. Instead, an agent thread is used to cause the parent process to execute explicit calls to collect exit information associated with child processes. Agent threads limit the risk that normal operation of the parent program will be impaired..

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … attaching a context to the thread that non-disruptively modifies the thread to create a hybrid thread that is additionally suitable for execution in a second application server environment without requiring modification of the first and second application server environments, wherein the hybrid thread comprises first data that is only visible to a server in the first application server environment and second data that is only visible to another server in the second application server environment, wherein the first application server environment and the second application server environment are incompatible in their  program execution models.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195